Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment filed on 04/25/2022. Applicant incorporated indicated but objected to material in the independent claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  	Claims 1, 4-11 and 14-25 are pending and allowed for the following reasons. 
The reasons for allowance indicated in the previous action are incorporated herein (See NF mailed 12/24/2021). As indicated the prior art of Hamilton and Prasad do not show the amended features now amended into the independent claims.  In addition, the newly cited art Bandaru et.al. teaches comparing a website with a second website and comparing a first performance metric to a second performance metric where the metrics can be compared to a threshold amount that the second metric value exceeds said threshold. Bandaru also teaches where an administrator can allow for new features to be recommended and update a site that increase the performance of a site based on the outcome of the metric evaluations. Bandaru also allows the user to see the selection of recommended options integrated into a webpage. However, Bandaru doesn’t show where the features were not included in the site, rather the features were included but presented in a different manner. Second, Bandaru does not in providing a request to at least one person to allow the person to choose either the current deployed site or the updated site where the updated site uses a new feature not in the prior site. Rather, Bandaru allows users to compare a first and second test site with the before and then the after a changed test site. Bandaru also allows the administrator to review attributes one at a time to see the improved changes to a site. But the before and after are not a deployed site, rather compared test sites. Thus, nothing in Bandaru discusses presenting one or more  users with the choice to select either the deployed or updated site with the new feature. The newly cited prior art of Mukherjee teaches a process of identifying an attribute that once integrated into a website will increase the sites quality score. Once the user accepts the proposed attribute, then the website is modified.  Mukherjee teaches comparing two site to one another and integrating a features into the first when the second site has a higher quality score. However, as with Bandaru, Mukherjee doesn’t provide a preview of the updated site and further does not give one or more user with a choice to select the deployed site or the updated site with a feature that was not in the prior site. Therefore, the claims 1-21 are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179